DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25th 2022 has been entered.
 
	Claim Status:
	Claims 1-20 are pending.
	Claims 14-20 are withdrawn from consideration.
	Claims 1-4, 10 and 12-13 are amended.
	Claims 1-13 are being examined as follow:

Specification
The disclosure is objected to because of the following informalities: 
In Specification Page 14, Paragraph 0047 the reference of MPEP “35 U.S.C 101” should be removed, since it should not be part of the disclosure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-13 are rejected under AIA  35 U.S.C. 103 as obvious over Rothermel (US6335511B1 previously cited), in view of Hsu (US7067767  cited in IDS filed on October 24th 2018), and further in view of Yashima (US2016/0250708A1 previously cited).
	Regarding claim 1, Rothermel discloses a pulsed arc welding system (refer to Rothermel fig. 2 and 3), comprising:
	A welding gun (slide mechanism 128 and 129, fig.3) having a contact tip(contact tip #101, fig.2);
	a waveform generator (current pulse waveform generator #113, fig.2) configured to generate a pulsed welding waveform (weld current command 116, fig.2 and 3); 
	a power supply (weld power source #114, fig.2) configured to generate a determined number of welding output pulses (Pulses Profile Data #117, fig.2) in response to the pulsed welding waveform (weld current command 116, fig.2 and 3)(refer to fig.2 on weld current command 116 to weld power source 114, fig. 2); 
	a wire feeder (roller #105, fig.2) configured to feed a welding wire electrode (consumable electrode #103, fig.2) toward a workpiece (workpiece #102, fig.2) through the welding gun (slide mechanism 128 and 129, fig.3); and 
	a controller (refer to “digital controller” cited in Rothermel Col 7 line 51-63 cited: “The output of the voltage sensor 109 is supplied to a digital controller which includes an adder 110 that compares the arc voltage with a desired arc voltage input 111. The deviation signal is processed by a compensation circuit or software 112 in the digital controller and supplied to current pulse waveform generator 113 for use in controlling the frequency of pulse signals supplied to the welding power source 114 by varying a nominal frequency command 115. The amplitude and shape of the current pulses may be entered as pulse profile data via input 117, optionally determined using pulse profile data stored in a memory or look-up table, or dynamically adjusted based on additional data inputs or sensors (not shown).”), having at least one processor (refer to “adder 110” in cited Col 7 line 51-63), programmed to control operation of the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) during a pulsed welding operation to mitigate damage to the welding gun due to tangling of the welding wire electrode by:
	(a) having the waveform generator (current pulse waveform generator #113, fig.2) generate the pulsed welding waveform (weld current command 116, fig.2 and 3) and having the power supply (weld power source #114, fig.2) generate and output a series of the determined number of welding output pulses (Pulses Profile Data #117, fig.2) based on the pulsed welding waveform (weld current command 116, fig.2 and 3), as calculated by the controller (refer to “digital controller” in Col 7 line 51-63), to form an arc between the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) as the welding wire electrode (consumable electrode #103, fig.2) is fed toward the workpiece (workpiece #102, fig.2) by the wire feeder(roller #105, fig.2).	
	(b) having the power supply (weld power source #114, fig.2) stop generating the determined number of welding output pulses (weld current command #116, fig.2) after generating and outputting the series of the determined number of welding output pulses (Pulses Profile Data #117, fig.2), as calculated by the  controller (refer to “digital controller” in Col 7 line 51-63), while allowing the welding wire electrode (consumable electrode #103, fig.2) to continue to be fed toward the workpiece (workpiece #102, fig.2) in an attempt to electrically short to the workpiece (workpiece #102, fig.2).
	

    PNG
    media_image1.png
    550
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    596
    media_image2.png
    Greyscale

Rothermel does not explicitly disclose (c) attempt to confirm that the welding wire electrode has electrically shorted to the workpiece within a determined error time period, as calculated by the controller, after stopping generation of the determined number of welding output pulses at least in part by observing feedback of at least one of a welding output voltage and a welding output current from the power supply (d) repeating steps (a) through (c) if electrical shorting of the welding wire electrode  has been confirmed within the determined error time period, else the  controller shutting down the pulsed arc welding system to mitigate damaging the welding gun.
However, Rothermel’s welding system is fully capable to confirm (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2) within a determined error time period (refer to voltage feedback loop compensation #112 loop cycle, it is noted that loop cycle is a period of cycle), as calculated by the controller(refer to “digital controller” in Col 7 line 51-63), after stopping generation of the determined number of welding output pulses (weld current command #116, fig.2) at least in part by observing feedback of at least one of a welding output voltage (voltage feedback loop #112, fig.2) and a welding output current from the power supply (weld power source #114, fig.2).
Hsu discloses a welding system (refer to fig.1) that has a repeating step (refer to fig.2) (c) attempt to confirm that the welding wire electrode has electrically shorted to the workpiece within a determined error time period (refer to Col 6, line 38-42 cited: “…The output from the timer network is a logic on line 232 directed to a decision block 230 to decide whether or not there is a short circuit that has been detected for a time greater than the time set of time 226…”).
Yashima discloses (d) repeating steps (a) through (c) if electrical shorting of the welding wire electrode  has been confirmed within the determined error time period, else the  controller shutting down the pulsed arc welding system to mitigate damaging the welding gun (refer to Paragraph 0058 cited: “…the ARC 1 period to the ARC 5 period are repeated again after the short circuit period. Then, the arc welding is terminated by applying the pulse wave in the ARC 5 period after coming into a state where the feed of the welding wire 100 is stopped and the short circuit does not occur any more…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with a repeating step (c) attempt to confirm that the welding wire electrode has electrically shorted to the workpiece within a determined error time period, as taught by Hsu, in order to provide the capability for enable different processes for the welding system (refer to the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with d) repeating steps (a) through (c) if electrical shorting of the welding wire electrode  has been confirmed within the determined error time period, else the  controller shutting down the pulsed arc welding system to mitigate damaging the welding gun, as taught by Yashima, in order to minimize the possibility of oxidized droplet and slag occur and creating an insulating droplet that will cause arc start failure (refer to Paragraph 0007 cited: “…The formed slag tends to concentrate in a lower portion of the droplet due to a difference in gravity. In many cases, the slag concentrates at the end of the welding wire and forms an insulating film. When the arc welding is started again, the insulating film impedes flow of the short circuit current, and an arc start failure may occur in some cases …”).

Regarding claim 2, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses at least one of a voltage feedback circuit (voltage sensor #109, fig. 2), configured to sense and provide an indication of the welding output voltage (refer to “Arc Voltage feedback” on Fig.2) to the  controller (refer to Rothermel Col 7 line 51-63) as the feedback information, wherein the  controller(refer to Rothermel Col 7 line 51-63) is configured to process at least one of the indication of the welding output voltage (refer to “Arc Voltage feedback” on Fig.2) in the attempt to confirm (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) that the welding wire electrode (consumable electrode #103, fig.2) has electrically shorted to the workpiece (workpiece #102, fig.2).

Regarding claim 3,  the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses the  controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined number of welding output pulses (Pulses Profile Data #117, fig.2)  based on a contact tip to work distance (CTWD) [refer to Rothermel Col9 line 41- Col 10 line 6 cited: “The feedback input to the secondary loop is the pulse frequency command supplied to the current pulse waveform generator, while the output is supplied from a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop. 
 The proximity controller can use any suitable control technique to return the frequency to the desired frequency, including proportional-integral-derivative or deadbeat control techniques to process the difference, represented by element 120 in FIG. 2, between actual and reference frequencies such that the torch-to-work distance is adjusted until the actual frequency equals the desired frequency. In an especially preferred embodiment of the invention, the reference frequency (input 121) is acquired by the processor while the torch is locked against movement during initial arc ignition and while the first feedback loop settles. After the settling time elapses, the corresponding pulsation frequency is stored by block 122 and subsequently used as the reference frequency 121 for comparison with actual frequencies obtained when torch movement is unlocked and the proximity controller is activated. Anytime the weld program or equipment operator changes any interacting parameter during welding, the proximity controller is momentarily locked and the acquisition process is repeated. In addition, the operator can also manually jog and readjust the torch-to-work distance, after which the system will reacquire the new reference frequency as soon as the operator ceases adjustment”], a frequency of the determined number of welding output pulses (fpuise) (pulse frequency command #115, fig.2), and a wire feed speed (WF S) (consumable feed rate command #106, fig.2) [refer to Rothermel Col 7 line 26-29 cited: “…A feed rate controller 107 is used to control motor 106 in order to regulate the feed rate in accordance with commands entered manually or by computer via input 108…”].

Regarding claim 4, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses the  controller (refer to Rothermel Col 7 line 51-63) is configured to calculate the determined error time (refer as “voltage settling time” in Rothermel col 9, line 62) period based on a contact tip to work distance (CTWD) (refer as “torch to work”) and a wire feed speed (WF S) (consumable feed rate command #108, fig.2).

Regarding claim 8, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel does not discloses the determined number of welding output pulses is in the range of 30-40 pulses during a pulsed phase of the pulsed welding waveform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined number of welding output pulses is in the range of 30-40 pulses during a pulsed phase of the pulsed welding waveform, as it is well known to a person of skill in the art, it is the matter of design choice or desired application, for the purpose of controlling the welding operation, since applicant has not disclosed that having 30-40 pulses provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  

Regarding claim 9, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses a robotic subsystem (Proximity motor controller #118 and proximity motor #119) configured to control movement of the welding gun (slide mechanism 128 and 129, fig.3) (refer as “torch” in Rothermel Col 9 line 46) across the workpiece (workpiece #102, fig.2) while maintaining a set contact tip to work distance (CTWD) [refer to Rothermel Col 9 line 44-50 cited: “…a proximity motor controller 118 arranged to drive a proximity motor 119 that moves the torch towards or away from the workpiece. Movement of the torch towards or away from the workpiece causes a corresponding change in the arc voltage, which in turn will be reflected in the pulse frequency command that serves as the feedback input to the secondary feedback loop…”].

Regarding claim 10, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses the  controller (refer to Rothermel Col 7 line 51-63) is configured to control the waveform generator (current pulse waveform generator #113, fig.2), the power supply (weld power source #114, fig.2), and the wire feeder (roller #105, fig.2) to generate a short circuit welding output power waveform [refer to Rothermel Col 8, line 17-21 cited: “…The weld power source 114 is designed to deliver weld current in accordance with the weld current command output 116 from the current pulse waveform generator such that the actual weld current closely matches the desired current pulsation waveform…”] that is applied to the welding wire electrode (consumable electrode #103, fig.2) and the workpiece (workpiece #102, fig.2) after the electrical shorting of the welding wire electrode (consumable electrode #103, fig.2) has been confirmed (refer to voltage sensor #109 sensing voltage from contact tip #101 or workpiece #102) and before repeating steps (a) through (c) (it is noted that claim 1 rejection already discloses repeating steps (a) through (c)).

Regarding claim 11, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel does not discloses the determined error time period is in the range of 120 milliseconds to 1200 milliseconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the determined error time period is in the range of 120 milliseconds to 1200 milliseconds, as it is well known to a person of skill in the art, it is a matter of design choice or desired application, for the purpose of managing the respond time for the controller, since applicant has not disclosed that having 120 milliseconds to 1200 milliseconds provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.  

Regarding claim 12, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses where in the  controller (refer to Rothermel Col 7 line 51-63) is configured to control a wire feed speed (WFS) (consumable feed rate command #108, fig.2) of the wire feeder (roller #105, fig.2).
It is inherently that Rothermel has a pulsed phase and short circuit phases during the pulsed welding operation.
However, Rothermel does not disclose the WFS during the short circuit phases is less than the WFS  than during the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the WFS during the short circuit phases is less than the WFS  than during the pulsed phases. As it is well known to a person skilled in art that it is a matter of design choice or desired application, for the purpose of monitoring or modifying the welding wire consumption during welding operation, In this case is just a decision choice to  pulsed phases, and since applicant has not disclosed that having the WFS during the short circuit phases than during the pulsed phases is less than the WFS provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. 

Regarding claim 13, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel further discloses wherein the  controller is configured to control the wire feeder.
It is inherently that Rothermel has alternating pulsed phases and short circuit phases (it is noted that Rothermel has “voltage sensor #109” that give “arc voltage feedback” that generate a “voltage feedback loop compensation #112”, therefore there are phases that the pulsed is inherently alternating due to the feedback loop compensation).
Rothermel does not discloses stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases, as it is well known to a person of skilled in the art that it is a matter of design choice or desired application, for the purpose of controlling the feeder rate when the feeder is feeding the welding wire, since applicant has not disclosed that having stop feeding of the welding wire electrode during a first time period at an end of the short circuit phases; and increase a wire feed speed (WFS) of the welding wire electrode during a second time period at an end of the pulsed phases, provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1 previously cited), ), in view of Hsu (US7067767  cited in IDS filed October 24th 2018), further  in view of Yashima (US2016/0250708A1 previously cited), and further in view of Peter et al (US2007/0262065 previously cited).
Regarding claim 5, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel does not discloses the power supply includes at least a power conversion unit and an output inverter circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output inverter circuit (inverter #152, fig.2).

    PNG
    media_image3.png
    458
    616
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the power supply includes at least a power conversion unit and an output inverter circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Regarding claim 6, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel does not discloses the power supply includes at least a power conversion unit and an output chopper circuit.
Peter discloses the power supply (welding power source #104, fig.2) includes at least a power conversion unit (rectifier #150, fig. 2) and an output chopper circuit (output chopper #154, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel’s system with the power supply includes at least a power conversion unit and an output chopper circuit, as taught by Peter, in order to allow user to numerically or graphically configure the power source or the sequence controller [refer to Peter’s abstract].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothermel (US6335511B1 previously cited), ), in view of Hsu (US7067767  cited in IDS filed October 24th 2018), further in view of Yashima (US2016/0250708A1 previously cited), and further in view of Ogasawara et al (US5990445 previously cited).
Regarding claim 7, the modification of Rothermel, Hsu and Yashima discloses substantially all features set forth in claim 1, Rothermel does not disclose the welding wire electrode is made of at least one of aluminum, copper, or silicon bronze.
Ogasawara discloses the welding wire electrode is made of aluminum [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminum or an aluminum alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminum alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothermel system with the welding wire electrode is made of aluminum, as taught by Ogasawara, in order to provide an excellent welding can be implemented by using hard family metal that made of aluminum [refer to Ogasawara Col 1 line 31-39 cited: “…In such consumable electrode type pulse arc welding, when welding the workpiece made of an aluminum or an aluminum alloy, the most suitable condition would be different, in accordance with a material of a wire to be used. Therefore, for instance, in case of conducting a welding by using a wire (hard family) made of an aluminum alloy of No. 5000 family which is mainly used in Japan, a welding apparatus suitable for this wire is selected, thereby, an excellent welding can be implemented …”].

Response to Amendment
With respect to the Rejection 112a: the applicant’s amendment filed on July 25th 2022 that overcame the Rejection 112a in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on July 25th 2022 that overcame the Rejection 112b in the previous office action.
Response to Argument
Applicant's arguments filed July 25th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        September 20th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761